DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4, 7 and 9 – 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent application publication number US 2003/0147732 A1 to Bellis, JR. (hereinafter referred to as Bellis).

Regarding claims 1 – 4, 7 and 9 – 10, Bellis discloses a towing system comprising: 
	[Claim 1] a front lifting mechanism (main frame 12) comprising a mounting bracket (square cross-section post 60), a trailer tongue (towing tongue 14), and a lift connector (track 22) coupling the trailer tongue to the mounting bracket, the lift connector movable relative to the mounting bracket between a raised orientation (Fig. 1) and a lowered orientation (Fig. 2), the trailer tongue configured to connect a towed vehicle (towed vehicle, See Paragraph [0084]) to a driven vehicle (towing vehicle, See Paragraph [0084]); and 
	a rear lifting mechanism (winch 21, intermediate connecting members 28 and square cross-section post 60) comprising a rear lift frame (carrier frame 20), a rear axle (stub axles 18) coupled to the rear lift frame, and a rear tow wheel (two wheels 16) rotatably coupled to the rear axle;
	[Claim 2] wherein the rear lifting mechanism (winch 21, intermediate connecting members 28 and square cross-section post 60) further comprises a winch (winch 21) mounted to the rear axle (stub axles 18; via mainframe 12), the winch comprising a drum and a strap (two cables 23) spooled around the drum (Figs. 7 and 8);
	[Claim 3] wherein the rear lifting mechanism (winch 21, intermediate connecting members 28 and square cross-section post 60) further comprises a mounting hitch (connector portions 28), the mounting hitch defining a first hole therethrough, the rear lift frame (carrier frame 20) defining a second hole therethrough, a fastener (pin 31) extending through each of the first hole and the second hole to couple the rear lift frame to the mounting hitch (Fig. 7); 
	[Claim 4] wherein the rear lift frame (carrier frame 20) defines at least one frame leg (beams 30 and 30A), a pair of frame arms (frame portions 24 and 26) extending from the at least one frame leg, each of the frame arms coupled to the rear axle (stub axles 18) distal to the at least one frame leg;
	[Claim 7] wherein the mounting bracket (square cross-section post 60) defines a bracket channel, a threaded rod (adjustment bolts 61) extending through the bracket channel (the hollow interior of the post 60), the threaded rod extending through a threaded bore of the lift connector (track 22), the threaded rod rotatable within the threaded bore of the lift connector (Paragraph [0080]);
	[Claim 9] wherein the mounting bracket (square cross-section post 60) defines a first sidewall and a second sidewall (two parallel walls of square cross-section post 60), a first flange extending from the first sidewall, a second flange extending from the second sidewall (the second pair of parallel side walls of square cross-section post 60, that are perpendicular to the first pair of parallel side walls), the first flange defining a first flange opening, the second flange defining a second flange opening, a first fastener (pin 62) configured to engage the first flange opening, and a second fastener (adjustment bolts 61, Fig. 9) configured to engage the second flange opening, the first and second fasteners configured to couple the front lifting mechanism (main frame 12) to the towed vehicle (See Paragraph [0084]);
	[Claim 10] wherein the mounting bracket (square cross-section post 60) comprises a locking ear (sides having holes 64), the locking ear defining a locking hole (openings 64), the lift connector (track 22) defining a connector hole, a fastener (bolt 61) removably engaging each of the locking hole and the connector hole to retain the lift connector in the lowered orientation (Fig. 2).

Regarding claims 11 – 16, Bellis discloses a towed vehicle assembly comprising: 
	[Claim 11] a towed vehicle (See Paragraph [0084]) defining a front end and a rear end, the towed vehicle comprising a vehicle wheel (tires 32); and 
	a towing system comprising: 
	a front lifting mechanism (main frame 12) coupled to the front end of the towed vehicle, wherein the front lifting mechanism elevates the front end relative to a ground surface in an operable configuration; and 
	a rear lifting mechanism (winch 21, intermediate connecting members 28 and square cross-section post 60) coupled to the rear end of the towed vehicle, wherein the rear lifting mechanism elevates the rear end relative to the ground surface in an operable configuration; 
	wherein the towed vehicle assembly is configurable in a pre-tow mode, wherein the vehicle wheel (tires 32) engages the ground surface (Fig.3), and a towable mode wherein each of the front lifting mechanism and rear lifting mechanism are in the operable configuration and the towing system elevates the vehicle wheel above the ground surface (Fig. 5);
	[Claim 12] wherein the rear lifting mechanism (winch 21, intermediate connecting members 28 and square cross-section post 60) comprises a rear tow wheel (two wheels 16) configured to engage the ground surface in the towable mode;
	[Claim 13] wherein the rear lifting mechanism (winch 21, intermediate connecting members 28 and square cross-section post 60) further comprises a mounting hitch (connector portions 28) coupled to the rear end of the towed vehicle (See Paragraph [0084]), a rear lift frame (carrier frame 20) coupled to the mounting hitch, and a rear axle (stub axles 18) coupled to the rear lift frame (via the post 60), the rear tow wheel (two wheels 16) rotatably coupled to the rear axle;
	[Claim 14] wherein the front lifting mechanism (main frame 12) comprises a mounting bracket (square cross-section post 60) mounted to the front end of the towed vehicle (See Paragraph [0084]) and a lift connector (track 22) movable relative to the mounting bracket between a raised orientation (Fig. 1) and a lowered orientation (Fig. 2), wherein the lift connector is in the lowered orientation in the towable mode (Fig. 5);
	[Claim 15] further comprising a trailer tongue (towing tongue 14) defining a first tongue end (the left end of towing tongue 14, Fig. 2) and a second tongue end (the right end of towing tongue 14, Fig. 2), the trailer tongue coupled to the lift connector (track 22) at the first tongue end, a trailer hitch coupled to the trailer tongue at the second tongue end (the coupler at the left end of towing tongue 14), the trailer hitch configured to secure the front lifting mechanism (main frame 12) to a driven vehicle (See Paragraph [0084]);
	[Claim 16] wherein the mounting bracket (square cross-section post 60) defines a bracket channel (See Fig. 9), a threaded rod (adjustment bolts 61) extending through the bracket channel, the threaded rod extending through a threaded bore of the lift connector (track 22), the threaded rod rotatable within the threaded bore of the lift connector (adjusted, Paragraph [0080]).

Regarding claims 17 – 19, Bellis discloses a method of towing a towed vehicle comprising: 
	[Claim 17] providing a towed vehicle (See Paragraph [0084]) to be towed, the towed vehicle comprising a front end, a rear end, and a vehicle wheel (tires 32); 
	securing a front lifting mechanism (main frame 12) to the front end of the towed vehicle and to a driven vehicle (See Paragraph [0084]);
	securing a rear lifting mechanism (winch 21, intermediate connecting members 28 and square cross-section post 60) to the rear end of the towed vehicle, the rear lifting mechanism comprising a rear tow wheel (two wheels 16); 
	configuring each of the front lifting mechanism and rear lifting mechanism in an operable configuration to elevate the vehicle wheel of the towed vehicle above a ground surface; and 
	driving the driven vehicle (See Paragraph [0084]) to tow the towed vehicle (See Paragraph [0084]) across the ground surface, wherein the rear tow wheel rolls along the ground surface as the towed vehicle is towed (Paragraph [0084]);
	[Claim 18] wherein the rear lifting mechanism (winch 21, intermediate connecting members 28 and square cross-section post 60) comprises a mounting hitch (connector portions 28) coupled to the rear end of the towed vehicle (See Paragraph [0084]), a rear lift frame (carrier frame 20) coupled to the mounting hitch (connector portions 28), and a rear axle (stub axles 18) coupled to the rear lift frame, the rear tow wheel (two wheels 16) rotatably coupled to the rear axle;
	[Claim 19] wherein the front lifting mechanism (main frame 12) comprises a mounting bracket (square cross-section post 60) coupled to the front end of the towed vehicle (See Paragraph [0084]), a trailer tongue (towing tongue 14) coupled to the driven vehicle (See Paragraph [0084]), and a lift connector coupling the trailer tongue to the mounting bracket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bellis, in view of patent application publication number US 2015/0016930 A1 to Barnett.

Regarding claims 5 and 6, Bellis discloses the towing system of claim 1, but does not teach:
	[Claim 5] wherein the rear lifting mechanism further comprises a shock absorber defining an upper end and a lower end; and
	[Claim 6] wherein the rear lifting mechanism further comprises a lower shock bracket and an upper shock mount, the lower shock bracket coupling the lower end of the shock absorber to the rear axle, the upper shock mount configured to couple the upper end of the shock absorber to the towed vehicle.

However, Barnett discloses an adjustable motorcycle trailer assembly, comprising:
	[Claim 5] a rear lifting mechanism further comprises a shock absorber defining an upper end and a lower end (shocks may also be utilized, Paragraph [0092]); and
	[Claim 6] the rear lifting mechanism further comprises a lower shock bracket and an upper shock mount, the lower shock bracket coupling the lower end of the shock absorber to the rear axle, the upper shock mount configured to couple the upper end of the shock absorber to the towed vehicle (the shock absorber is used in place of the leaf springs which is coupled in between the outer frame 104 and the back wheels 117, Paragraph [0070] and [0092]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to provide shock absorbers between the wheels and the frame to prevent damage to the vehicle and trailer while towing them.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bellis, in view of patent number US 3,785,680 to Good et al. (hereinafter referred to as Good).

Regarding claim 8, Bellis discloses the towing system of claim 7, wherein the front lifting mechanism (main frame 12) further comprises the threaded rod (adjustment bolts 61) coupled to the mounting bracket (square cross-section post 60) and a nut (see Fig. 9) secured to an end of the threaded rod.  However, Bellis does not teach the front lifting frame comprises a bearing in addition to the threaded rod and nut.  
	Good discloses a sway control device for connecting between a trailer and towing vehicles wherein a bearing washer (82) is used with a threaded end (56) of a bolt and a torque nut (80).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to provide a bearing with the bolt and nut of Bellis to reduce wear of the components when adjusting the trailer bed.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, Bellis discloses a method of claim 19, wherein: 
	the lift connector (track 22) is movable relative to the mounting bracket (square cross-section post 60) between a raised orientation (Fig. 1) and a lowered orientation (Fig. 2).  
	However, Bellis does not disclose: 
	configuring each of the front lifting mechanism (main frame 12) and rear lifting mechanism (winch 21, intermediate connecting members 28 and square cross-section post 60) in an operable configuration comprises rotating a threaded rod (adjustment bolts 61) within a threaded bore of the lift connector (track 22) to move the lift connector (track 22) from the raised orientation (Fig. 1) to the lowered orientation (Fig. 2).
	Bellis adjustment bolts (61) help control the tracking of the post (60) within the track (22A) but do not do the raising and lowering themselves (Paragraph [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Felicia L. Brittman/Examiner, Art Unit 3611                                                                                             


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611